DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Response to Amendment
The amendment filed on June 2, 2022 in response to the previous Office Action (03/02/2022) is acknowledged and has been entered.
	Claims 1 – 8 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)

Claim Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
 Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2 and 5 – 8 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Japanese Patent Publication JP 2004-272706A (hereinafter Minolta).
Regarding claim 1, Zhang et al. disclose an electronic device comprising at least one memory (406) and at least one processor (404) which function as: a display control unit configured to execute control to display an image on a display surface (¶17: display panel 102 is driven by a display controller to display imagery in the form of visible light emitted from the display panel 102); a generating unit (412) configured to generate gaze position information on a basis of a result of successively detecting a gaze position of a user looking at the display surface (¶29: the eye-tracking module 412 operate together to track the movement, position, and/or gaze direction of the corresponding eye 112); an acquiring unit configured to acquire information (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102. Therefore, the frame rate of the display must inherently be acquired); and a control unit configured to determine, on a basis of the information acquired by the acquiring unit, control at least one of a detection timing of the gaze position and a method of generating the gaze position information (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410), wherein the control unit changes at least one of the detection timing of the gaze position and the method of generating the gaze position information in accordance with a change in the information acquired by the acquiring unit (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410). Zhang fails to explicitly disclose an acquiring unit configured to acquire information relating to a delay time between acquisition of the image and display of the image on the display surface.
	In the same field of endeavor, Minolta teaches the rearrangement processing unit 7079 extracts some pixels from the image temporarily stored in the image memory 705 and corrects the distortion and if the rearrangement processing is performed, it takes a longer time, so that the image display unit 5, the display of the captured image is delayed, and as a result, the time required for eye positioning increases (¶87-88). In light of the teaching of Minolta, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Minolta’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would decrease distortion and increase enjoyment for the user.

	Regarding claim 2, Zhang et al. in view of Minolta disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein the generating unit is able to generate the gaze position information by processing a detected gaze position, and the control unit, in accordance with the change in at least one of the interval and the delay time, changes execution/non-execution of the processing, or changes a method thereof (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102…eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102), and thus each time the VSYNC signal is asserted to trigger the global shutter, the signal line 414 likewise is asserted so as to trigger the IR light flash by the IR controller 410).

	Regarding claim 5, Zhang et al. in view of Minolta disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein the control unit controls the method of generating the gaze position information such that the longer a reference time, which is the interval or the delay time, the less the gaze position information changes relative to a change in the gaze position (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102… eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is).

Claim 7 – 8 rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Zhang et al. in view of Minolta.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Minolta in view of Sztuk et al. (US 2021/0173474).
	Regarding claim 3, Zhang et al. in view of Minolta disclose all of the aforementioned limitations of claim 2. The combination fails to explicitly disclose wherein the processing is a weighted combination of a plurality of lines of sight detected respectively at a plurality of detection timings.
	In the same field of endeavor, Sztuk teaches at block 1004, a predicted gaze location and/or a predicted vergence plane is determined based on the determined one or more types of eye movement, the eye tracking data, and additional eye tracking data points obtained after the type of eye movement has been identified and before the eye movement is complete. If two or more of a saccade, a smooth pursuit, and a vestibulo-ocular movement are identified as being plausible types for the eye movement currently being performed by the eyes of the user, the eye tracking data and the additional eye tracking data can be applied to the models for each type of eye movement (e.g., as tuned for the particular user), and the resulting predictions can be combined (e.g., using a weighted average based on the confidence levels) to determine the final gaze location at the end of the current eye movement (fig. 10; ¶130-131). In light of the teaching of Sztuk, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Sztuk’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to mitigate or avoid a vergence/accommodation conflict for the user.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Minolta in view of Farmer et al. (US 2020/0372678).
	Regarding claim 4, Zhang et al. in view of Minolta disclose all of the aforementioned limitations of claim 2. The combination fails to explicitly disclose wherein the processing is a process of thinning a detected gaze position.
	In the same field of endeavor, Farmer teaches glint imaging can be used to identify when a glint becomes at least partially occluded by monitoring the intensities of the glints in the image. In the case of no occlusion, each glint may have approximately the same intensity from frame to frame, whereas if there is at least partial occlusion, the intensity of the glint will rapidly decrease. Thus, the eye-tracking system can monitor the glint intensity as a function of time (e.g., from frame to frame) to determine when partial or total occlusion occurs, and remove that glint from the eye-tracking analysis (or reduce a weight assigned to that glint) (¶156). In light of the teaching of Farmer, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Farmer’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to reduce or mitigate or eye tracking detection errors.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Minolta in view of Ellsworth et al. (US 2016/0238852).
	Regarding claim 6, Zhang et al. in view of Minolta disclose all of the aforementioned limitations of claim 1. Zhang also teaches wherein the control unit controls the detection timing such that the longer a reference time, which is the interval or the delay time, the longer an interval, at which the gaze position is successively detected and the gaze position is detected at a timing in a latter half of a display period of one image (¶29: the gaze direction, position, or orientation of the eye 112 is updated at a specified frequency or rate, which may be based on the frame rate of the imagery being displayed at the display panel 102… eye-tracking camera 106 may implement a global shutter that is triggered via a corresponding vertical sync (VSYNC) signal (which may be controlled by, or otherwise coordinated with the application processor 404, along with the vertical sync signal for the display panel 102. Thus, the longer the refresh frame rate of the display, the longer the refresh frame rate of the eye gaze detection is and the gaze position is detected on the VSYNC which is at the end of the frame). The combination fails to explicitly disclose in a case where the reference time is longer than a threshold, the gaze position is detected at a timing in a latter half of a display period of one image.
	In the same field of endeavor, Ellsworth teaches when display frame rates of the HMD are below a threshold, post rendering processing is performed and eye position is detected (claims 10-11). In light of the teaching of Ellsworth, it would have been obvious to one of ordinary skill in the art to use Ellsworth’s teachings in Zhang’s system because an artisan of ordinarily skill would recognize that this would to mitigate or avoid a visual distress for the user.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698